           Case 2:19-cv-01338-JCC-TLF Document 62 Filed 03/05/21 Page 1 of 4




1

2

3

4                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
5                                      AT TACOMA

6    PATRICK S DRAGOS,
                                                          Case No. C19-1338 JCC-TLF
7                             Plaintiff,
            v.                                            ORDER GRANTING MOTION TO
8                                                         CONTINUE TRIAL DATE
     MICHAEL G CORNEA,
9
                              Defendants.
10

11          This matter comes before the Court on defendant’s motion to continue the trial

12   date and to amend the scheduling order. Dkt. 47. The parties have fully briefed the

13   issue. Dkt. 47, 51, 53. Based on the parties’ briefing and the record, the Court GRANTS

14   defendant’s motion to continue trial date and amend the briefing schedule.

15                       FACTUAL AND PROCEDURAL BACKGROUND

16          Plaintiff brings this negligence action alleging that he suffered significant injuries

17   arising from an automobile collision with defendant. Dkt. 1-1. The Court has granted

18   four previous motions to continue or extend the pretrial deadlines. Dkt. 21, 23, 26, 27,

19   37, 43, 44, 46. Defendant contends that defendant has requested plaintiff’s tax and

20   Social Security earning records and needs these documents to proceed with expert

21   discovery. Dkt. 47 at 1-2, Dkt. 48 at ¶¶ 2-3 (Declaration of Eric Chavez). Plaintiff has

22   authorized defendant to access these records and defendant has submitted this

23   authorization to the IRS and Social Security Administration. Dkt. 47 at 1-2, 48 at ¶¶ 4-5.

24

25
     ORDER GRANTING MOTION TO CONTINUE TRIAL
26   DATE - 1
           Case 2:19-cv-01338-JCC-TLF Document 62 Filed 03/05/21 Page 2 of 4




1    Defendant states that they have not received the records from the respective agencies

2    and anticipate that the current COVID pandemic will cause continued delays in

3    receiving the documents. Dkt. 47 at 1-2, 48 at ¶¶ 5-6.

4           Defendant is also seeking additional medical records and requested that plaintiff

5    sign an authorization for release of these medical records. Dkt. 47 at 2-3, 48 at ¶ 7.

6    Defendant states that, as of the date of the motion to continue, plaintiff had not signed

7    the authorization, so defendant was in the process of issuing subpoenas for these

8    records. Dkt. 47 at 3, 48 at ¶¶ 8. Finally, defendant has filed a motion to compel

9    plaintiff’s phone records. Dkt. 49. Defendant is requesting a continuance to allow time to

10   complete necessary discovery. Dkt 47.

11          Plaintiff opposes defendant’s motion. Dkt. 51. First, plaintiff argues that plaintiff

12   has produced some of plaintiff’s tax and employment records. Dkt 51 at 5-6. Plaintiff

13   takes the position that these records are sufficient, and defendant should complete

14   expert discovery with the records currently available. Dkt. 51 at 6. Plaintiff also argues

15   that the medical records that defendant seeks are insubstantial and that defendant can

16   depose plaintiff’s medical providers without these documents. Dkt. 51 at 6. Finally,

17   plaintiff argues that defendant has not shown good cause for waiting until now to seek

18   plaintiff’s phone records. Dkt. 51 at 6.

19                                          DISCUSSION

20          Pursuant to Fed. R. Civ. P. 16(b)(4) a scheduling order may only be modified for

21   good cause and with the Court’s consent. “Rule 16(b)’s ‘good cause’ standard primarily

22   considers the diligence of the party seeking the amendment.” Johnson v. Mammoth

23   Recreations, 975 F.2d 604, 609 (9th Cir. 1992). The Court may modify the pretrial

24

25
     ORDER GRANTING MOTION TO CONTINUE TRIAL
26   DATE - 2
           Case 2:19-cv-01338-JCC-TLF Document 62 Filed 03/05/21 Page 3 of 4




1    schedule if the moving party could not reasonably meet the deadlines despite the

2    party’s diligence. Id. While the Court may consider whether the opposing party will be

3    prejudiced by the extension of time, the focus of the inquiry is whether the moving party

4    was diligent. Johnson, 975 F.2d at 609. Further, mere failure to complete discovery

5    within the time allowed does not constitute good cause for an extension. LCR 16(b)(6).

6           Based on the record before the Court, it appears that defendant has been diligent

7    in seeking discovery. The parties have stipulated to provide plaintiff’s employment and

8    union records dating back to October 2009. Dkt. 52 at ¶ 2 (Declaration of James

9    Gooding). However, plaintiff did not have ten years of IRS and Social Security records.

10   Id. Accordingly, defendant is attempting to access the requested documents from the

11   appropriate agencies. Due to the year-long and continuing impact of the COVID-19

12   pandemic, the respective agencies have been unable to produce the necessary

13   documents. The delays in accessing information are beyond the control of the parties,

14   and not due to a lack of diligence.

15          Additionally, plaintiff argues that defendant has not shown good cause for

16   extension of time regarding the additional medical evidence that defendant seeks.

17   Defendant received plaintiff’s expert declaration in August of 2020. Dkt. 52 at ¶ 4.

18   Defendant requested that plaintiff sign an authorization for the release of additional

19   medical evidence relevant to these medical experts in October of 2020. Dkt. 48 at ¶ 7.

20   Plaintiff did not sign the authorization to access the medical evidence until February 8,

21   2021. Dkt. 52 at ¶ 3. Accordingly, plaintiff did not authorize defendant to access the

22   medical records until sixteen days before the current discovery deadline. Therefore, it

23

24

25
     ORDER GRANTING MOTION TO CONTINUE TRIAL
26   DATE - 3
           Case 2:19-cv-01338-JCC-TLF Document 62 Filed 03/05/21 Page 4 of 4




1    does not appear that defendant could reasonably access the relevant medical records

2    and conduct expert depositions before the discovery deadline.

3           Based on the foregoing discussion, the Court finds good cause to grant an

4    extension of the discovery deadline and to amend the pretrial schedule. The Court

5    GRANTS defendant’s motion (Dkt. 47) and amends the scheduling order as follows:

6                                     Event                                        Date

7     Motions related to discovery                                          May 28, 2021

8     Close of discovery                                                    June 4, 2021

9     Dispositive motions deadline                                          July 2, 2021

10    Mediation cut-off date                                                July 2, 2021

11    Motions in limine                                                     July 16, 2021

12    Agreed pretrial order due                                             August 13, 2021

13    Trial briefs, trial exhibits and jury instructions due                August 20, 2021
14    Jury Trial to be held over 4 days, at 9:30 AM                         August 30, 2021
15

16          Dated this 5th day of March, 2021.
17

18

19                                                       A
                                                         Theresa L. Fricke
20                                                       United States Magistrate Judge
21

22

23

24

25
     ORDER GRANTING MOTION TO CONTINUE TRIAL
26   DATE - 4
